Name: Commission Regulation (EC) NoÃ 830/2005 of 30 May 2005 amending, for the fifth time, Council Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: United Nations;  political geography;  international affairs;  civil law;  economic conditions
 Date Published: nan

 31.5.2005 EN Official Journal of the European Union L 137/24 COMMISSION REGULATION (EC) No 830/2005 of 30 May 2005 amending, for the fifth time, Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Council Common Position 2004/694/CFSP of 11 October 2004 on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (2). Council Decision 2005/ ¦/CFSP (3) of 6 June 2005 implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 315, 14.10.2004, p. 14. Regulation as last amended by Commission Regulation (EC) No 607/2005 (OJ L 100, 20.4.2005, p. 17. Corrigendum published in OJ L 104, 23.4.2005, p. 46). (2) OJ L 315, 14.10.2004, p. 52. Common position as last amended by Decision 2005/316/CFSP (OJ L 100, 20.4.2005, p. 54). (3) Not yet published In the Official Journal. ANNEX The following persons shall be removed from Annex I to Regulation (EC) No 1763/2004: 1. Borovnica, Goran. Date of birth: 15.8.1965. Place of birth: Kozarac, Municipality of Prijedor, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 2. Pavkovic, Nebojsa. Date of birth: 10.4.1946. Place of birth: Senjski Rudnik, Serbia and Montenegro. Nationality: Serbia and Montenegro. 3. Popovic, Vujadin. Date of birth: 14.3.1957. Place of birth: Sekovici, Bosnia and Herzegovina. Nationality: Serbia and Montenegro.